Citation Nr: 1820932	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, claimed as due to exposure to herbicides.

2.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling for the period prior to October 28, 2011.

3.  Entitlement to an increased disability rating for PTSD, currently evaluated as 70 percent disabling effective October 29, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the RO that, in pertinent part, granted service connection for PTSD evaluated as 30 percent disabling effective September 29, 2008.  The Veteran timely appealed for a higher initial rating.

These matters also come to the Board on appeal from a November 2011 rating decision that denied service connection for melanoma.  The Veteran timely appealed.

In October 2016, a Decision Review Officer increased the disability evaluation to 70 percent for PTSD, effective October 29, 2011.  Because higher evaluations are available for PTSD both prior to and from October 29, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, each of these claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in active service.

2.  Malignant melanoma is attributable to service. 

3.  Prior to October 29, 2011, the Veteran's PTSD has been manifested by chronic sleep impairment, panic attacks, intermittent depression, and occasional decrease in work efficiency; occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, and total occupational and social impairment have not been demonstrated.

4.  For the rating period from October 29, 2011, the Veteran's PTSD has been manifested by severe anxiety, depression, frequent panic attacks, chronic sleep impairment, difficulty adapting to stressful circumstances, and social isolation; total occupational and social impairment has not been demonstrated.


CONCLUSIONS OF LAW

1.  Malignant melanoma was incurred in active wartime service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  For the period prior to October 29, 2011, the criteria for an initial disability rating in excess of 30 percent for the Veteran's PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  For the period from October 29, 2011, the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran seeks service connection for malignant melanoma which he believes is due to exposure to herbicides in active service.  His active duty included service in the Republic of Vietnam from December 1968 to June 1969; hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C. § 1116(f) (2012).  (The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent ... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.")

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Malignant melanoma is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

In this case, a pathology report first revealed findings of malignant melanoma in May 2011.

Specifically, the VA Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for skin cancers (melanoma, basal, and squamous cell).  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence to determine an association between exposure to herbicides and melanoma.  See Notice, 72 Fed. Reg. 32395-32407 (2007).  See also "Summary."  National Academies of Science, Engineering, and Medicine. 2016.  Veterans and Agent Orange:  Update 2014.  Washington, DC:  The National Academies Press. doi: 10.17226/21845. 

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted for malignant melanoma.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Clinical evaluation at the time of the Veteran's separation examination from active service in June 1969 reveals normal skin.  At that time the Veteran reported having boils.  No skin disease was noted at separation.  Clearly, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year.

In March 2012, the Veteran's treating oncologist reported that the Veteran was receiving chemotherapy and regular follow-up care for malignant melanoma; and opined that the Veteran's melanoma is as likely as not related to his exposure to chemical agents (Agent Orange) while serving in Vietnam.  In support of the opinion, the treating oncologist reasoned that the Veteran did not have a personal history of cancer prior to this diagnosis; and that there was no history of cancer in his family.

VA records, dated in April 2014, show that the Veteran was being followed closely by oncology and by a dermatologist.

During a July 2016 VA examination, the Veteran reported being diagnosed with malignant melanoma in 2011, which was found underneath his fingernail.  The Veteran reportedly had the tip of his thumb removed and also had some lymph nodes removed.  Diagnoses in July 2016 included malignant melanoma.  Following examination, the July 2016 examiner opined that the Veteran's malignant melanoma was less likely than not (less than 50 percent probability) incurred in or caused by Agent Orange exposure.  In support of the opinion, the VA examiner reasoned that ultraviolet rays are clearly a major cause of melanoma; and that most ultraviolet rays come from sunlight, but some can come from man-made sources such as tanning beds.  The VA examiner explained that usually it is not clear exactly when DNA damage occurs from ultraviolet exposure, and that there is no medical literature that reveals a relationship with malignant melanoma and Agent Orange exposure.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that, in this case, there are conflicting medical opinions.  The Board finds the Veteran's treating oncologist's opinion in March 2012 of melanoma being due as likely as not to exposure to chemical agents (Agent Orange) in combat service, as persuasive.  The treating oncologist's opinion is fully articulated and contains sound reasoning, and is supported by the evidence of record.  Notably, the Veteran's service treatment records show that he was treated for a fungal rash in Vietnam in January 1969.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  While malignant melanoma was not diagnosed until many years later, a plausible nexus to active service cannot be excluded.  Hence, the Board finds the March 2012 opinion is probative.

By contrast, the July 2016 VA opinion is somewhat speculative.  The VA examiner identified the major cause of malignant melanoma as exposure to ultraviolet rays, but then expressed uncertainty as to when DNA damage occurs.  The VA examiner also suggested that there was no medical literature linking malignant melanoma to Agent Orange exposure.  In this regard, the Board notes that a legal presumption of service connection for malignant melanoma has not been established. Such rationale, however, is unconvincing for a negative finding based on a claim for direct causation.  The Board finds the July 2016 VA opinion to be less persuasive than the rationale for the March 2012 treating oncologist's opinion that the Veteran's malignant melanoma is at least as likely as not causally linked to herbicide exposure.

In regard to the VA opinion, the Board shall accept that the disorder may be due to ultraviolet exposure.  However, the Veteran was in Vietnam, and we are willing to accept that he was exposed to significant ultraviolet rays while in the service of his country. When considering the service treatment records, the competent and credible lay statements, the post-service medical evidence substantiating the Veteran's claim, as well as the treating oncologist's favorable opinion; and resolving all reasonable doubt in his favor, the Board finds that malignant melanoma is related to the Veteran's service, to include herbicides and ultraviolet rays.  See 38 C.F.R. § 3.102. 


II. Higher Evaluations
 
Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis

The Veteran's PTSD is assigned an initial 30 percent rating under Diagnostic Code 9411, effective September 29, 2008; and assigned a 70 percent rating under Diagnostic Code 9411, effective October 29, 2011.  38 C.F.R. § 4.130.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

A global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994)) [hereinafter DSM-IV].

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  GAF scores have been removed from DSM-5 due to their limited usefulness in the assessment of the level of disability and lack of conceptual clarity in clinical practice.  Id. at 45097.  Here, the Veteran's claim was pending at the RO on August 4, 2014; hence, the claim is governed by DSM-5.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

For the rating period prior to October 29, 2011, VA records reflect that the nature of the Veteran's PTSD symptoms is chronic, but intermittent; and that his symptoms last from minutes to hours.  The report of a March 2009 VA examination reveals that symptoms consist primarily of poor sleep, nightmares, panic attacks, and intermittent depression; social functioning was more affected than work functioning.  The Veteran did report good relationships with family members, and that he dated and played sports.  He also reported that his social network consisted of "just Army buddies," and that he stayed by himself and tried to keep busy.  The March 2009 VA examiner found no impairment of thought process and no impairment of communication.  The Veteran described no delusions or hallucinations.  He denied suicidal or homicidal thoughts or plans, and was able to maintain minimal personal hygiene and other basic activities of daily living.  There were no memory loss or impairment, and no obsessive or ritualistic behavior that interfered with routine activities.  He did not have irrelevant, illogical, or obscure speech patterns.

In May 2009, the Veteran reported having difficulty being around other people because of trust and rage issues; and that he was afraid of what he might do if he got mad.  His method of coping with stressed relationships was avoidance and spending time alone, leading to some isolation.  In February 2010, the Veteran reported that he could not get along with others; and that he was estranged from his family and had no friends.

The Board finds that the overall severity, frequency, and duration of the Veteran's symptoms are not on par with the level of severity contemplated by disability ratings in excess of 30 percent prior to October 29, 2011.  Specifically, there is no showing of reduced reliability and productivity due to symptoms such as flattened affect, pressured speech, memory impairment, or disturbances of motivation or mood.  While the Veteran reportedly became more isolated, deficiencies in most areas such as work, judgment, thinking, or mood were not demonstrated.  Accordingly, the requirements for a higher initial disability rating for the Veteran's PTSD are not met prior to October 29, 2011. 

For the rating period from October 29, 2011, VA records reflect ongoing treatment and medication for chronic PTSD.  The Veteran attended both individual and group therapy.  The October 2011 VA (contract) examiner described the Veteran's occupational and social impairment as reduced reliability and productivity.  At the time the Veteran described having a poor attitude on the job, and an inability to get along with others.  He also reported getting into arguments with co-workers and customers.  Current PTSD symptoms in October 2011 included anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances to include work, and an inability to establish and maintain effective relationships.

VA records, dated in April 2014, show that the Veteran denied thoughts of suicidal or homicidal ideations; and denied feelings of depression or hopelessness.  In June 2016, a VA examiner described the Veteran's level of occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His current symptoms in June 2016 included anxiety, chronic sleep impairment, and irritability.

Thus, based on the above record, while impairment is demonstrated, total occupational and social impairment due to PTSD has not been shown or approximated.  There is no compelling indication of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of the Veteran's actions throughout the appeal suggests such severity of PTSD symptoms.  While the actual level of functioning has been severe at times, total impairment due to PTSD symptoms has not been demonstrated.

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms are not on par with the level of severity contemplated by the total rating criteria at any time.  Accordingly, the requirements for a disability rating in excess of 70 percent, for the rating period from October 29, 2011, are not met.  Hence, staged ratings are warranted.  Fenderson, 12 Vet. App. at 126.


ORDER

Service connection for malignant melanoma is granted.

For the period prior to October 29, 2011, an initial disability rating in excess of 30 percent for PTSD is denied.

For the period from October 29, 2011, a disability rating in excess of 70 percent for PTSD is denied.



REMAND

As noted above, a claim for TDIU is considered part and parcel of a claim for a higher evaluation, when such a claim is raised by the record.  Rice, 22 Vet. App. at 453-454.  On September 29, 2008, the Veteran filed a claim for service connection for PTSD.  In April 2009, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.  In September 2009, the Veteran disagreed with the initial rating for service-connected PTSD.  In February 2010, the Veteran reported that he was unable to work more than 10 to 15 hours a week because of PTSD.  Here, the date applicable to the Veteran's inferred claim for TDIU benefits is, in essence, the date VA received his original claim-i.e., September 29, 2008.

Moreover, as the Board has granted service connection for malignant melanoma which has yet to be rated, the TDIU issue is inextricably intertwined and must be deferred on remand for re-adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Implement the grant of service connection for residuals of melanoma.

2. After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


